                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    December 19, 2018
                                IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

QUANTLAB GROUP, LP, et al.,                           §
    Plaintiffs,                                       §
                                                      §
v.                                                    §    CIVIL ACTION NO. H-18-2171
                                                      §
ALLEN HERMAN DEMPSTER,                                §
et al.,                                               §
        Defendants.                                   §

                                             MEMORANDUM AND ORDER

           This case is before the Court on the Rule 12(b)(6) Motion to Dismiss (“Motion

to Dismiss”) [Doc. # 5] filed by Defendants Allen Dempster and Dempster & Dietler,

LLP, to which Plaintiffs Quantlab Group, LP and Quantlab Financial, LLC, filed a

Response [Doc. # 9], and Defendants filed a Reply [Doc. # 29].1 Having reviewed the

record and the applicable legal authorities, the Court denies the Motion to Dismiss.

I.         BACKGROUND

           Plaintiffs allege that Defendant Dempster and his firm Dempster & Dietler,

LLP, served for many years as Plaintiffs’ attorney and accounting advisor. Plaintiffs

allege that Defendants prepared partnership agreements and a Voting Trust Agreement




1
           Also pending is Defendants’ Motion to Dismiss Under the Texas Citizens’
           Participation “Anti-SLAPP” Act [Doc. # 6], which the Court will address in a separate
           Memorandum and Order.
P:\ORDERS\11-2018\2171MD.wpd   181219.1211
that enabled two of Quantlab Group’s minority partners, Bruce P. Eames and Andrey

Omeltchenko, to attempt to take control of Quantlab Group and its related companies.

           Plaintiffs filed this lawsuit asserting a breach of fiduciary duty claim and a

malpractice claim. Plaintiffs seek monetary and injunctive relief. Defendants filed

a Motion to Dismiss, which has been fully briefed and is now ripe for decision.

II.        LEGAL STANDARD FOR RULE 12(b)(6) MOTION

           A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure is viewed with disfavor and is rarely granted. Turner v. Pleasant, 663 F.3d

770, 775 (5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co., 563 F.3d

141, 147 (5th Cir. 2009)). The complaint must be liberally construed in favor of the

plaintiff, and all facts pleaded in the complaint must be taken as true. Harrington, 563

F.3d at 147.

           The complaint must, however, contain sufficient factual allegations, as opposed

to legal conclusions, to state a claim for relief that is “plausible on its face.” See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614,

617 (5th Cir. 2012). When there are well-pleaded factual allegations, a court should

presume they are true, even if doubtful, and then determine whether they plausibly

give rise to an entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires




P:\ORDERS\11-2018\2171MD.wpd   181219.1211    2
only a plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition

of his legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

III.       ANALYSIS

           A.          Breach of Fiduciary Duty Claim

           “Generally, the elements of a claim for breach of fiduciary duty are (1) the

existence of a fiduciary duty, (2) breach of the duty, (3) causation, and (4) damages.”

First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 220 (Tex.

2017). Plaintiffs allege factually that Defendants, as their attorneys, owed them a

fiduciary duty. See Complaint [Doc. # 1], ¶ 13, ¶ 28. Plaintiffs allege that Defendants

breached this duty when they assisted Eames and Omeltchenko in activities that were

against Plaintiffs’ interest. See id., ¶¶ 22-23, ¶ 30. Plaintiffs allege that Defendants’

breach of their fiduciary duty caused Plaintiffs to suffer damages. See id., ¶ 27. As

a result, Plaintiffs have adequately alleged a factual basis for their breach of fiduciary

duty claim, and Defendants’ Motion to Dismiss this claim is denied.

           B.          Malpractice Claim

           To state a claim for legal malpractice, the plaintiff client must allege that:

“(1) the lawyer owed a duty of care to the client; (2) the lawyer breached that duty;

and (3) the lawyer’s breach proximately caused damage to the client.” See Rogers v.

Zanetti, 518 S.W.3d 394, 400 (Tex. 2017) (citing Stanfield v. Neubaum, 494


P:\ORDERS\11-2018\2171MD.wpd   181219.1211     3
S.W.3d 90, 96 (Tex. 2016)). Plaintiffs have alleged that Defendants, as their

attorneys, owed them a duty of ordinary care, to act “in a manner consistent with the

standard of care that would be expected to be exercised by a reasonably prudent

professional.” Complaint, ¶ 33. Plaintiffs have alleged that Defendants breached that

duty when they prepared documents that were contrary to Plaintiffs’ interest and when

they disclosed Plaintiffs’ confidential information. See id., ¶ 20, ¶ 33. Plaintiffs

allege that Defendants’ breach of their duty of care caused monetary and other damage

to Plaintiffs. See id., ¶ 27, ¶ 34. Plaintiffs have alleged a factual basis for the

malpractice claim and, as a result, Defendants’ Motion to Dismiss this claim is denied.

IV.        CONCLUSION AND ORDER

           Plaintiffs have adequately alleged a factual basis for the breach of fiduciary

duty and malpractice claims. As a result, it is hereby

           ORDERED that Defendants’ Motion to Dismiss [Doc # 5] is DENIED.

           SIGNED at Houston, Texas, this 19th day of December, 2018.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\2171MD.wpd   181219.1211    4
